Citation Nr: 0202929	
Decision Date: 03/29/02    Archive Date: 04/04/02

DOCKET NO.  99-19 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from November 1943 to November 
1945.  He died on March [redacted], 1995.  The appellant is his 
widow.  Her claim comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a January 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Boise, Idaho (RO).   


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claim and has obtained and fully 
developed all relevant evidence necessary for the equitable 
disposition of that claim.

2.  The veteran's service-connected anxiety reaction 
contributed substantially and materially to his death.  


CONCLUSION OF LAW

A disability of service origin caused the veteran's death.  
38 U.S.C.A.  §§ 1310, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 3.312 (2001), as amended by 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. 
§ 3.102).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the appellant is 
entitled to service connection for the cause of the veteran's 
death.  In January 1999, the RO denied this claim on the 
basis that it was not well grounded.  The appellant appealed 
this decision.  

While her appeal was pending, the President signed into law 
legislation that eliminates the need for a claimant to submit 
a well-grounded claim and enhances the VA's duties to notify 
a claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107).  The change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  
38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).  

Further, during the pendency of this appeal, in August 2001, 
the VA issued regulations to implement the VCAA.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  The VA has indicated that, with the 
exception of the amended provisions of 38 C.F.R. §§ 3.156(a), 
3.159(c) (the second sentence), and 3.159(c)(4)(iii), "the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA."  
66 Fed. Reg. 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, the RO has not indicated 
that it developed and considered the appellant's claim 
pursuant to the VCAA.  However, as explained in greater 
detail below, prior to the enactment of the VCAA, the RO took 
action that is consistent with the notification and 
assistance provisions of the VCAA.  In addition, following 
the enactment of the VCAA, the Board took additional action 
that is consistent with the notification and assistance 
provisions of the VCAA.  In any event, due to the favorable 
outcome in this appeal, the Board's decision to proceed in 
adjudicating the appellant's claim does not prejudice the 
appellant in the disposition thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  

First, as required by the VCAA, the RO notified the appellant 
of the information needed to substantiate her claim and 
explained to her who was responsible for obtaining such 
information.  See 38 U.S.C.A. §§ 5102, 5103 (West Supp. 
2001).  Specifically, in a rating decision issued in January 
1999, a letter notifying the appellant of that decision, and 
a statement of the case issued in September 1999, the RO 
informed the appellant that it had denied her claim because 
she had not submitted medical evidence linking the cause of 
the veteran's death to his service-connected disability 
(evidence that was previously required to well ground a claim 
and that is still required to grant a cause of death claim on 
the merits), notified her of the evidence needed to 
substantiate her claim and of the regulations pertinent to 
her claim, and provided her an opportunity to submit 
additional evidence, including medical evidence linking the 
veteran's cause of death to his period of active service, and 
to present additional argument, including in the form of 
hearing testimony, in support of her claim.  In letters 
issued in January 2002 and February 2002, the Board provided 
the appellant additional opportunities to submit evidence and 
argument in support of her claim.
 
Second, as required by the VCAA, the RO fulfilled its duty to 
assist the appellant in obtaining and fully developing all of 
the evidence relevant to her claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  For instance, the RO secured and 
associated with the claims file all evidence identified by 
the appellant as being pertinent to her claim, including VA 
and private outpatient treatment records and reports of 
hospitalization, letters from physicians, and information 
from the Social Security Administration.  The appellant has 
not reported, and the Board is not aware of, any other 
outstanding evidence that needs to be obtained in support of 
the appellant's claim.  In addition to obtaining all 
pertinent evidence, the RO developed the medical record to 
the extent necessary to decide the appellant's claim.  
Specifically, the RO sought medical opinions from specialists 
regarding the appellant's claim, and as requested, these 
specialists reviewed the entire claims file and offered 
comprehensive opinions as to the relationship between the 
veteran's death and his period of active service.  

The appellant contends that she is entitled to Dependency and 
Indemnity Compensation (DIC) benefits on the basis that her 
spouse, the veteran, died of a service-connected disability.  
DIC benefits may be paid to a veteran's surviving spouse in 
certain instances, including when a veteran dies of a 
service-connected disability.  38 U.S.C.A. § 1310 (West 
1991).  A veteran's death will be considered as having been 
due to such a disability when the evidence establishes that 
the disability was either the principal or a contributory 
cause of death.  38 C.F.R. 
§ 3.312 (2001).  The principal cause of death is one which, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is one that contributed substantially or materially, 
combined to cause death, or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).

The veteran in this case had active service from November 
1943 to November 1945, during which he participated in 
numerous invasions in the Pacific Theatre of Operation while 
working in the engine room of a U.S. Naval vessel.  In August 
1945, he was hospitalized for nervousness, and after being 
transferred to, and spending numerous months in, a U.S. Naval 
psychiatric ward, the veteran received a medical discharge 
for anxiety reaction.  

Following discharge, the RO awarded the veteran service 
connection for psychoneurosis and evaluated that disorder as 
50 percent disabling.  Thereafter, over the years, the 
veteran's psychiatric disability waxed and waned, and in 
response, the RO reevaluated that disability.  The RO 
decreased the evaluation assigned that disability to 30 
percent, effective March 1947, and to zero percent, effective 
June 1948.  The RO increased the evaluation assigned that 
disability to 10 percent, effective March 1950, to 30 
percent, effective May 1962, and to 50 percent, effective 
November 1989.  

The veteran died on March [redacted], 1995.  According to his death 
certificate, sudden cardiac death was the immediate cause and 
there were no other conditions leading or contributing 
thereto.  At the time of death, the veteran's psychiatric 
disability was still being evaluated as 50 percent disabling, 
but the RO had recharacterized the disability as anxiety 
reaction.

Following the veteran's death, the appellant filed a claim 
for DIC benefits.  She has since argued that the veteran's 
anxiety reaction played a significant role in his sudden 
cardiac death.  In support of her argument, she has submitted 
multiple articles that address, in part, the relationship 
between psychiatric disorders and stress to heart attacks and 
higher rates of heart disease.  The evidence of record 
includes two physicians' opinions discussing the appellant's 
contentions as well as the articles she submitted in support 
thereof.  

In February 2001, the Board referred the appellant's claim to 
an Acting Physician Executive at the VA Medical Center in 
Albany for an expert medical opinion on the question of 
whether it is at least as likely as not that the veteran's 
anxiety reaction proximately caused, hastened or 
substantially and materially contributed to his death.  The 
request was referred to a Physician Executive, who prepared 
an opinion based on a review of the veteran's claims file and 
three articles the appellant submitted.  This physician found 
that the literature did not support the appellant's claim 
that the veteran's cardiac arrest was due to chronic anxiety, 
but rather showed that depression increased the risk of 
morbidity and mortality of a heart attack, that PTSD might 
cause or accelerate heart problems and that anxiety was 
prevalent among patients with acute myocardial infarction.  
She further found that, although the presence of anxiety 
postinfarction had been linked with a higher risk of all-
cause mortality following a myocardial infarct, she "could 
not see a direct causal relationship between anxiety and 
cardiac disease."  She explained that the veteran's disease 
was mild and could have evolved solely due to his age and 
that if the anxiety had been more severe it would have caused 
more extensive blockages and related problems would have 
manifested earlier in life.  She concluded that the veteran's 
cardiac arrest was not caused by his chronic anxiety.

Due to the fact that the VA Physician Executive focused her 
opinion on whether the veteran's anxiety caused his death and 
did not address whether the anxiety hastened or substantially 
and materially contributed to his death, the Board referred 
the appellant's claim to an independent medical expert not 
associated with the VA for a more comprehensive opinion.  In 
February 2002, this expert, an Associate Professor of 
Medicine of the Division of Cardiovascular Diseases at the 
University of Alabama in Birmingham and Chief of the 
Cardiology Section at Birmingham Medical Center, provided an 
opinion supporting the appellant's claim.  

The Board chooses to rely solely on this opinion in deciding 
the veteran's claim as it is the most comprehensive of record 
and is based on a complete review of the record, including 
the veteran's autopsy, all articles the appellant submitted, 
an independent search of medical literature, and the 
physician's 16 years of clinical experience and practice in 
the field of cardiology.   In so doing, the Board adopts this 
opinion as sufficient to satisfy the statutory requirement of 
producing an adequate statement of reasons and bases.  Wray 
v. Brown, 7 Vet. App. 488, 492-93 (1995) (holding that the 
Board's decision to rely on a particular medical expert's 
opinion satisfies the statutory requirement of an adequate 
statement of reasons or bases, where the expert gave fair 
consideration to the material evidence that appears to 
support the appellant's contentions). 

This opinion reflects that it is at least as likely as not 
that the veteran's anxiety reaction proximately caused, 
hastened and substantially and materially contributed to the 
veteran's death.  The independent medical expert who offered 
this opinion explained that the medical record documented 
that the veteran had lifelong anxiety, that he died suddenly, 
and that there was definite evidence of prior myocardial 
infarction and possible acute infarction at the time of 
autopsy.  Based on this record, the independent medical 
expert found the following: (1) The veteran suffered sudden 
cardiac death following a recent, asymptomatic myocardial 
infarction; 
(2) Medical literature shows that sudden cardiac death is 
considerably more likely in patients suffering from anxiety 
disorders and that adverse outcomes following myocardial 
infarction, including death, are increased considerably in 
patients with stress; and (3) Stress has been implicated in 
both the development of ischemic heart disease and in poor 
outcomes such as death once this disease has developed.  He 
indicated that the magnitude of this effect relative to 
established cardiac risk factors was sufficiently large to 
support the contention that it likely contributed 
substantially to the veteran's death.

Inasmuch as the medical evidence establishes that the 
veteran's service-connected anxiety reaction contributed 
substantially and materially to his death, the Board 
concludes that a disability of service origin caused the 
veteran's death.  The evidence thus supports the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death and the claim must be granted. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

